Citation Nr: 1124709	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  02-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and M.S.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina which denied entitlement to the benefit on appeal.

In March 2002, the Veteran testified at a Board hearing.  In October 2003 and August 2006, this case was remanded for additional development and due process considerations.  The case was returned to the Board for appellate consideration.   

Subsequently, in a January 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  The Veteran appealed the January 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated March 2009, the Court granted a Joint Motion to remand the aforementioned issue.  That Order served to vacate the Board's January 2008 decision to the extent that the Veteran's claim of entitlement to service connection was denied.

Subsequently, the Veteran's claim was again before the Board in September 2010.  At that time, the Board again remanded the Veteran's claim to the RO for additional development and due process considerations.  The case was returned to the Board for appellate consideration.     


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested during service or for many years following separation from service.  

2.  The Veteran did not engage in combat with the enemy during active service.

3.  There is no credible supporting evidence to corroborate the Veteran's report of in-service stressors upon which a diagnosis of PTSD was based. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the May 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided prior to the issuance of an initial, appropriate VCAA notice.  However, the appellant's claim was readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim, including a transcript of his testimony before a Veterans Law Judge (VLJ) of the Board.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained


Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also indicated that the determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when the claim is predicated on an alleged personal assault.  In these limited situations, evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Factual Background

The Veteran essentially contends that he has a psychiatric disorder that is related to his period of service.  The Veteran alleges that while serving with the 86th Maintenance Battalion outside of Qui Nhon, Vietnam, in the late summer or early fall of 1968, he was fired upon by the enemy while occupying a guard tower.  The Veteran further alleges that his unit received incoming mortar fire on four occasions during his tour of duty.  Finally, the Veteran states that, in September 1968, he was given a cup of coffee that the Veteran believes was spiked with an unknown substance, which caused the Veteran to visually hallucinate and lose consciousness.  

A review of the Veteran's service treatment records does not indicate that the Veteran was seen for any issue relating to mental health during service.  The Veteran's personnel records indicate that the Veteran's Military Occupation Specialty (MOS) was canvas repairman.  The Veteran was not awarded any commendation for combat.  A hearing was held before the undersigned in May 2002.  At that time, the Veteran testified that, other than training, he had not fired his weapon, but had been fired upon by the enemy while on guard duty on numerous occasions.  

A VA psychiatric examination was conducted in September 2003.  After review of the claims file and medical records, the examiner offered the opinion that the Veteran's diagnosis was dysthymia, and that sufficient evidence did not exist to establish a causal connection between the Veteran's dysthymia and active service.  This opinion was based in part upon the history provided by the Veteran that the Veteran had not fired his weapon or been fired upon during active service.  

In December 2003, the Veteran was referred to the PTSD clinic at his local VA hospital and underwent a variety of psychiatric testing.  By way of history, the Veteran reported being fired upon while stationed in a guard tower, that his unit received incoming mortar fire on four occasions that was close enough for the veteran to feel and hear, and that he was given a cup of coffee which the Veteran believed contained an unknown substance which caused him to lose consciousness.  In February 2004, the psychologist and a psychology technician offered an assessment and opinion which found that the Veteran met the criteria for a primary diagnosis of chronic, military-related PTSD

In December 2004, the same psychologist and a different technician offered an updated evaluation which reiterated the previous opinion that the Veteran's primary diagnosis was chronic post traumatic stress disorder.  The opinion stated that the symptoms that began as a result of the Veteran's experiences in Vietnam had caused the Veteran severe social and occupational impairment.  

A review of the record before the Board indicates that in September 2006, pursuant to the Board's request, the RO sent the Veteran a request for additional information.  The RO requested a detailed description of the stressing event, including the date within a two month time frame, as well as the location.  The record does not contain a response from the Veteran.  The RO tried again in September of 2007, requesting the same information.  The Veteran responded by returning a VCAA Notice Response document which advised the RO that he had no additional information or evidence to give the VA to substantiate his claim.  

Another VA examination was provided in March 2011.  The Veteran reported a history of combat in Vietnam, and denied a history of an acquired psychiatric disability other than PTSD.  The VA examiner used post-service VA treatment records in support of the Veteran's alleged traumatic events, namely being exposed to bombings while on guard duty and that a perpetrator threatened to kill him while in South Vietnam.  Following a mental status evaluation and a review of the Veteran's treatment records, the VA examiner diagnosed the Veteran with PTSD and stated that the Veteran met the DSM-IV criteria for such a diagnosis because he was exposed to a traumatic event and responded with fear, helplessness and horror, which he re-experiences, causing him to avoid related stimuli and experience persistent symptoms.  The VA examiner concluded that the Veteran's PTSD is not related to the Veteran's fear of in-service hostile military activity, but is related to the Veteran's in-service combat stressor.  The VA examiner found that the Veteran's stressor was taking on enemy fire.

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.

The Board acknowledges that the Veteran has been diagnosed with PTSD and dysthymia.  However, the Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of PTSD; the Veteran repeatedly denied experiencing depression or excessive worry and psychiatric evaluations were normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").   Likewise, there is no medical evidence of psychiatric treatment either in-service or within one year of leaving service.   Accordingly, the Board cannot conclude that an acquired psychiatric disability, including PTSD, is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board further acknowledges that VA evaluations in February 2004 and December 2004, as well as the most recent March 2011 VA examination, found that the Veteran met the diagnostic criteria for PTSD; however, the Board points out that this diagnosis appears to have been based on the history of combat exposure as provided by the Veteran, which is inconsistent with the evidence of record, as the Veteran's service records do not confirm the Veteran's claimed stressor.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  In this regard, the Board reiterates that the Veteran was not awarded combat citations, and did not have a combat MOS; the record contains no statements from fellow soldiers.  Although evidence to support a claim that the Veteran engaged in combat may include the his own statements and an "almost unlimited" variety of other types of evidence, the VA is not required to accept the veteran's assertion that he engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is VA required to accept statements or testimony which is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).   The Board further observes that the RO made repeated efforts to obtain information necessary to verify the Veteran's stressors from the Joint Services Records Research Center, as additional information may have been gained to his benefit, but that the Veteran did not comply.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not ... a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology at his VA examination and Board hearing are not credible, as he did not report any PTSD-related symptomatology until his first VA evaluation in September 2003; the Veteran also made no reports of psychiatric symptomatology related to his military service upon psychological evaluation by the North Carolina Disability Determination Services in July 1997.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, he did not associate his psychiatric symptoms with his military service until he filed his claim for service connection in 1998.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony)..  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose an acquired psychiatric disorder, including PTSD, and the Board finds that an acquired psychiatric disorder, including PTSD, is not a type of disorder susceptible to lay expertise in diagnosing.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have PTSD which could be attributed to active service.

The Board finds that the September 2003 VA examination must be given great probative weight because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran's acquired psychiatric disability, including PTSD, is related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed an acquired psychiatric disability, including PTSD, during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for acquired psychiatric disability, including PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER


Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


